Citation Nr: 1315279	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  09-31 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD), a psychosis, schizoaffective disorder, and bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his mother, and a friend


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The appellant served on active duty from January 1989 to January 1992.  He was subsequently a member of the U.S. Navy Reserve.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In March 2013, the appellant, his mother, and an individual with whom the appellant served testified at a hearing at the RO before the undersigned Veterans Law Judge.  At the hearing, the appellant submitted additional relevant evidence, along with a written waiver of initial RO review of that evidence.  38 C.F.R. § 20.1304 (2012).

This case was developed as two separate claims for service connection, one for PTSD and the other for all other psychiatric disorders.  In view of the guidance offered in Clemons v. Shinseki, 23 Vet. App. 1 (2009) the issue has been recharacterized as set forth on the title page to discuss all psychiatric pathology as part of a single claim.

For the reasons set forth below, a remand of this matter is necessary.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

In a November 2007 statement and a statement which appears to have been received in August 2009, the appellant indicated that he wished to reopen previously denied claims of service connection for a back disability, a rectal tear, and residuals of an in-service head injury, to include headaches and a post-concussive syndrome.  The record currently available to the Board contains no indication that the RO has addressed these claims in the first instance.  Therefore, the Board does not have jurisdiction over them and they are referred for appropriate action.

REMAND

The appellant seeks service connection for a psychiatric disability, including PTSD.  He has offered multiple theories of entitlement in support of his claim.  First, he contends that his psychosis first manifest itself during his period of active duty as evidenced by his recollections of developing hallucinations while aboard ship.  The Board notes that service treatment records corresponding to the appellant's period of active duty are silent for notations of hallucinations or diagnoses of a psychiatric disability, although at his December 1991 naval separation medical examination, the appellant completed a report of medical history on which he endorsed a history of depression or excessive worry as well as nervous trouble.  

The appellant also theorizes that he may have developed a psychiatric disorder as a result of an in-service head injury.  His service treatment records do document that in October 1990, he was treated for lacerations to his forehead and left nose after a fall.  Service connection is currently in effect for residuals of lacerations to the forehead and left nostril.  Although the RO has previously denied service connection for post-concussive syndrome, the issue of entitlement to service connection for a psychiatric disability secondary to the in-service head injury has not yet been considered.  The Board notes that in support of his claim, the appellant has submitted VA clinical records which include an assessment of "T[raumatic] B[rain] I[njury]/head trauma while in military with associated cognitive deficits, PTSD."  See e.g. Psychiatry Resident Note of March 19, 2008.  

Finally, the appellant contends that he developed PTSD as a result of in-service stressors, including his tour of duty aboard the U.S.S. TRUXTUN operating in the Persian Gulf during Operation Desert Storm.  He reported that he was constantly fearful as a result of enemy activities, constant fire from the ship's canons, and minesweeping operations.  See 38 C.F.R. § 3.304(f)(3), as amended (essentially eliminating the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to "fear of hostile military or terrorist activity.").  

In addition, the appellant reports that during a hazing ceremony performed for the purpose of commemorating the ship's crossing of the Equator, he was the victim of a physical and sexual assault.  At the March 2013 Board hearing, an individual who served with the appellant aboard the U.S.S. Truxtun testified that he had been present during the hazing ceremony and, although he did not personally witness the sexual assault, he learned about it several weeks later while they were both still aboard ship.  See 38 C.F.R. § 3.304(f)(3) (providing that where a PTSD claim is based on an in-service personal assault, evidence from sources other than the appellant's service records may corroborate the account of the stressor incident).  

After considering the appellant's contentions in light of the evidence of record, the Board concludes that for numerous reasons, this matter is not yet ready for appellate review.

First, VA has a statutory duty to assist claimants in obtaining the evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  This duty includes making as many requests as are necessary to obtain relevant records in the custody of a Federal department or agency, including a VA medical facility, the Social Security Administration (SSA), and the service department.  VA may only end its efforts to obtain such records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).

With respect to VA medical records, a review of the claims folder indicates that the appellant has reported receiving treatment at the Long Beach, Loma Linda, and West LA Medical Centers (VAMCs) since his separation from active service.  More recently, he reports that he has been treated at the Sepulveda VA clinic.  A review of the claims folder indicates that complete records from those facilities have not yet been obtained.  The record on appeal currently contains VA clinical records dated from September 1992 to August 2007, with significant gaps in these records.  At his March 2013 Board hearing, the appellant testified that he continues to receive VA medical care and submitted a March 2013 disability questionnaire completed by his VA treating psychologist at the West LA mental health clinic.  On remand, the RO must ensure that the record is complete by undertaking the necessary efforts to obtain complete these VA facilities.  

With respect to records from the SSA, the Board notes that the record contains numerous references to the effect that the appellant is in receipt of disability benefits from that agency as a result of his psychiatric disability.  At his March 2013, the appellant's representative indicated the appellant had been awarded SSA disability benefits due to his mental health condition effective March 2007.  VA is required to obtain these records from SSA as they appear relevant to his claim.  McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008) (noting that Congress has explicitly defined VA's duty to assist in terms of relevance); see also Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (noting that "[r]elevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.").  Under these circumstances, additional evidentiary development is necessary.

With respect to service department records, the Board notes that the appellant has alleged multiple in-service stressors which occurred during his period of active duty, including a sexual assault.  He also reports that he was "kicked out" of the U.S. Navy Reserve due to psychiatric symptoms.  The RO has not undertaken the necessary efforts to obtain either the appellant's military personnel file from his period of active duty nor records corresponding to his membership in the Navy Reserve.  

Finally, the Board finds that another VA psychiatric examination is necessary.  The record shows that the appellant was afforded a VA fee basis psychiatric examination in August 2007 at which he was diagnosed as having a psychosis not otherwise specified.  The examiner indicated that whether the appellant's psychosis was due to chronic organic brain dysfunction secondary to long term polysubstance abuse or any underlying schizoaffective disorder, he could not say because the appellant was a poor historian and because he had not been provided with adequate records upon which to base a decision.  The examiner further indicated that although the appellant exhibited symptoms which overlapped with PTSD in many areas, he had not had a specific life-threatening event as would be required for a diagnosis of PTSD.  

As set forth above, however, the appellant has reported an in-service personal assault as well as stressors related to his "fear of hostile military or terrorist activity."  Additionally, the medical evidence currently of record contains multiple psychiatric diagnoses, including PTSD, attributable to multiple causes, including military service, drug abuse, a head injury, and sexual trauma.  VA's duty to assist includes obtaining an adequate medical examination or opinion if one is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  Given the available record, the Board finds that a VA medical examination is necessary with respect to the appellant's claim.  Absent a clear and probative opinion regarding the nature and etiology of the appellant's current psychiatric disability, the August 2007 opinion previously obtained is inadequate.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the elements to consider in determining whether a VA medical examination must be provided).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the appropriate repository of records and request the appellant's service personnel records corresponding to his period of active duty in the U.S. Navy from January 1989 to January 1992, as well as all service treatment and personnel records corresponding to his subsequent membership in the U.S. Navy Reserve.  The RO/AMC may only end its efforts to obtain these records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  In the event the RO/AMC is unable to obtain these records, the appellant must be notified in accordance with 38 C.F.R. § 3.159(e).

2.  The RO/AMC should review the record and ensure that the record on appeal contains complete clinical records from the Long Beach, Loma Linda, and West LA Medical Centers (VAMCs) and the Sepulveda VA clinic for the period from January 1992 to the present.  The RO/AMC may only end its efforts to obtain these records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  In the event the RO/AMC is unable to obtain these records, the appellant must be notified in accordance with 38 C.F.R. § 3.159(e).

3.  The RO/AMC should contact the Social Security Administration and request copies of all records in their possession pertaining to the appellant's application for disability benefits.  The RO/AMC may only end its efforts to obtain these records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  In the event the RO/AMC is unable to obtain these records, the appellant must be notified in accordance with 38 C.F.R. § 3.159(e).

4.  Upon completion of the foregoing development, the appellant should be afforded a VA psychiatric examination for the purposes of determining the nature and etiology of any current psychiatric disability.  The claims folder and access to any additional records in the appellant's Virtual VA file must be made available to the examiner for review in connection with the examination.  

After examining the appellant and reviewing the record, the examiner should delineate all psychiatric disabilities identified on examination.  He or she must opine whether it is at least as likely as not that any current psychiatric disability identified on examination is at least as likely as not causally related to the appellant's active service or any incident therein, including the October 1990 incident in which he sustained lacerations to his forehead and nose or his the complaints of depression, excessive worry, and nervous trouble he endorsed at his December 1991 naval separation medical examination.  

If a diagnosis of PTSD is deemed appropriate, the examiner must opine whether that diagnosis may be etiologically related to the appellant's reported in-service stressors related to his fear of hostile action or his reported personal assault during a shipboard hazing incident.  The examiner's opinion should include consideration as to whether such reported stressors are adequate to support a diagnosis of PTSD under DSM-IV and, if so, whether the appellant's current PTSD symptoms are related to those claimed stressor or stressors.

A complete rationale must be given for any opinion offered.

5.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, the RO must implement corrective procedures at once.

6.  Thereafter, the AMC/RO must readjudicate the claim, considering all the evidence of record.  If the benefit sought remains denied, the RO/AMC must provide the appellant and his representative with a supplemental statement of the case, and afford them an appropriate period of time for response.

Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


